DISMISS; and Opinion Filed August 23, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00208-CV

                IN THE ESTATE OF VICTORIA GOSWAMI, DECEASED

                            On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-17-02806-2

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Brown
       Martino Rivaplata and Julia Rivasplata appeal from the probate court’s order denying

their counter-application to determine heirship. We questioned our jurisdiction over this appeal

because there did not appear to be an appealable order. At the Court’s direction, the parties filed

letter briefs addressing the Court’s jurisdictional concern.

       Probate proceedings may have multiple judgments that are final for purposes of appeal.

See De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006). A judgment in a proceeding to

declare heirship is a final judgment. See TEX. ESTATES CODE ANN. § 202.202. A final judgment

in a proceeding to declare heirship must include the names of the heirs of the decedent and the

heirs’ respective shares and interests in the decedent’s property. See id. § 202.201(a)(1), (2).

       In this case, Eduardo Renteria filed an application to determine heirship listing six heirs

of decedent. Rivaplata and Rivasplata filed their counter-application to determine heirship. On

January 27, 2019, the probate court signed an order denying their counter-application. This
order, however, does not constitute a final judgment in the heirship proceeding because it fails to

name the heirs and provide the respective interests of the heirs in the decedent’s property. See

id. § 202.201(a).    Although the probate court denied the counter-application to determine

heirship, Renteria’s application to determine heirship remains pending. Nothing in appellants’

letter brief supports this Court’s jurisdiction over this appeal.

       The appealed order does not finally dispose of the heirship proceeding and is, therefore

not reviewable on appeal. Accordingly, we dismiss this appeal for want of jurisdiction and all

pending motions. See TEX. R. APP. P. 42.3(a).




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE


190208F.P05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE ESTATE OF VICTORIA                          On Appeal from the Probate Court No. 2,
GOSWAMI, DECEASED                                  Dallas County, Texas
                                                   Trial Court Cause No. PR-17-02806-2.
No. 05-19-00208-CV                                 Opinion delivered by Justice Brown. Justices
                                                   Bridges and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees Eduardo Renteria and Marisela Olivares recover their
costs of this appeal from appellants Martino Rivaplata and Julia Margarita Rivasplata.


Judgment entered this 23rd day of August, 2019.




                                             –3–